Fish, C. J., and Lumpkin, J.,
concurring specially. The Southern Railway Company filed an equitable petition which was substantially a bill of interpleader, except that it prayed a decree that it only owed its original creditor, and also prayed for general relief. The auditor found in favor of the plaintiffs in error. So far as the present record shows, no party filed exceptions to such *540report, except tbe Southern Railway Company, which admitted owing the indebtedness, and which had filed an equitable petition calling the various claimants in to contest over it. There is no brief of evidence in the record, and the exceptions of fact can not be noticed. The exceptions of law merely state in general terms that the auditor erred in finding that there was an equitable assignment, and also in finding that the railway company owed nobody but the original debtor. No specific reason is stated why the instrument set out in the headnotes by the majority of the court did not constitute an equitable assignment. The only reason urged before this court was that it did not sufficiently identify the fund out of which payment was to be made, to operate as such. We concur in holding that it did sufficiently describe or specify the fund, and that it was not amenable to that objection. Whether or not other contestants for this fund might have had any valid ground for exception to the auditor’s report is immaterial. As against the Southern Railway Company, which owes the money, and, after having called the various parties into equity to contest over the ownership of the fund, now attacks the instrument under which the plaintiffs in error claim as an equitable assignment, it is good. 'We concur in the judgment of reversal for these reasons.